Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 06/16/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-16 & 20 are currently pending.

Response to Arguments
With regard to the Double Patenting rejection:
Applicant has provided cumulative changes to the original filed claims sufficient in scope and patently distinct from of U.S. Patent No. 10365178 to overcome the double patenting rejection.  The double patenting rejection of the claims is withdrawn.  

With regard to the 112 rejection:
Applicant has added suggested language to improve the clarity of Claims 1 & 20 without tying the functional language to the presented structure of Claims 1 & 20.  The 112(b) rejection of the claims is maintained.

With regard to the 103 rejection:
Applicant’s remaining arguments with respect to Applicant’s arguments with respect to Claims Claims 1–16 & 20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicant’s arguments and amendments with regard to Claims 1–16 & 20 have been considered in light of the previous references and in further view of Bevot.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 & 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
Claims 1 & 20 have added the limitation of “a reconfigurable electric circuit allowing for switching the circuit to measure the circuit at series measuring points and capable of switching to measure the circuit at parallel measurement points of a measured property across the electrical circuit.”, but did not tie the limitation to the operation of the circuit for the first and second state.  The first state connects the circuit in parallel measurement points to measure a leakage condition and switching the circuit to measure the circuit at series measuring points to perform the second state of monitoring the operability of the circuit.  

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pico (US 20050174246; “Pico”) in view of Carr (US6038914; “Carr”) in further view of Bevot  (US 20110012630: “Bevot”).

Claim 1. Pico discloses a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) [0069 FIG. 15 is a schematic block diagram illustrating another aspect of the present invention system for detecting water leakage in a building] & [0064  2D pipe liquid detection sensor] comprising: a sensor (Fig. 12: 2-D leak detection sensor 1200) having a first state [0005 conductive liquid sensors are known that consist of two electrically conductive materials formed on an insulating material in close proximity, but without touching. When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] comprising a first condition when dry [0071 the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] & [0049 fabricated with a greater (pre-moisture) resistivity, or less moisture susceptibility between traces] and a second condition when wet for measuring fluid leakage [0005 When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] & [0049]; a communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) [0071 the sensors 1502 communicate resistance measurements via the controller interface 1504. The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] operatively connected to the sensor (Fig. 15: generic sensor 1502 with sensor 1200 a specific species); and an attachment element [0080 clip or strap] adapted to attach (Fig. 12: sensor attached to pipe) the leak detection system (Fig. 15: generic sensor system 1500 with Fig. 12 presenting a species sensor 1200) to a fluid component (Fig. 12: sensor attached to pipe) wherein the sensor  (Fig. 12: 2-D leak detection sensor 1200) comprises an electrical circuit comprising a plurality of wires (Fig. 12: sensor 1200 with electrical traces 1204 and 1206 on a dielectric sheet 1210 with traces arranged as a parallel comb circuit) [0073 additional monitoring circuit] wherein the plurality of wires (Fig. 13:  moisture sensor 1308 with parallel leads 1304 leads) in the electric circuit (Fig. 13:  circuit 1300) allow for series (Fig. 13: a plurality of series-connected sensor strings are created) or parallel measurements (Fig. 13:  moisture sensor 1308 with parallel leads 1304 leads) of a measured property of the electrical circuit [In parallel 0068:  Each sensor 1404 supplies an electrical resistance measurement responsive to detected moisture] and [in series 0068:  The cables 1406 connect the plurality of sensors 1404a/1404b and supply a resistance sum] at various points along the electrical circuit (Fig. 13: resistance measured at each sensor 1404 with parallel measurements and a summation of the resistances for series connections of each sensor 1404) [0068:  Each sensor 1404 supplies an electrical resistance measurement responsive to detected moisture] &  [0068: The cables 1406 connect the plurality of sensors 1404a/1404b and supply a resistance sum. A controller 1408 includes a measurement circuit 1410 connected to the liquid detection field 1402 to accept the resistance sum]. 

Pico further discloses using a sensor to reference monitor other sensors operating in the system [0073 the system 1500, "slave" sensors may be connected to one of the independently powered sensors 1502. In this arrangement, sensor 1502 acts as a "master" sensor that monitors and reports the resistance condition of any attached slave sensors].

Pico is silent on the details of the slave sensors which would teach: 
a second state adapted to monitor the operability of the sensor where the sensor comprises an electrical circuit comprising a plurality of wires wherein monitoring the operability of the sensor comprises monitoring the ability of the sensor to detect the fluid leakage of the first state thereof.
a reconfigurable electrical circuit wherein the electrical 	circuit allows for switching the circuit to measure the circuit at series measuring points and capable of switching to measure the circuit at parallel measurement points of a measured property across the electrical circuit.

With regard to 1) Carr provides the details of a second state adapted to monitor [Col. 2 lines 18-28] the operability of the sensor (Figs. 1 & 2:  10 leak sensor assembly) using a slave sensor (Figs. 1 & 2 slave resistor Rt) in a leakage detection circuit (Figs. 1 & 2:  10 leak sensor assembly) [Col. 2 lines 18-28 The leak sensor system 10 of the present invention is shown if FIG. 1 comprising a leak sensor assembly 12 as it is aligned with the leak sensor interface 14].  Carr further teaches the sensor (Figs. 1 & 2: 10) comprises an electrical circuit (Figs. 1 & 2) comprising a plurality of wires (Figs. 1 & 2) [Col. 2 lines 55-65 ng impedance component Rs is shown to be a bare wire arrangement] & [Col. 2 lines 28-42 Further, in accordance with the present invention, the placement of the terminal impedance component Rt allows for the attachment of multiple sensing impedance components Rs. (e.g. bare wires)] the ability of the sensor (10) to detect the fluid leakage of the first state monitoring the operability [Col. 2: lines 18-29 Accordingly, in a dry state, i.e., where Rs is not shorted by the presence of a liquid, the output voltage would be nearly identical to the output voltage if Rs were broken or missing. This is because in each case the output voltage is substantially a function of the source voltage and R.sub.1. Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning] of the sensor (10) comprises monitoring (Figs. 1 & 2: resistor Rt) thereof [Col. 2: lines 28-42 Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carr’s slaved Resistor Rt  and monitoring  arrangement to monitor and test the status of the sensor with Pico’s leakage detection sensor and detection unit because monitoring the status of while ensuring the sensor is functional improves the reliability of the sensor and its measurement through ensuring a broken sensor connection is not interpreted as a dry leakage reading [Carr Col. 2 lines 18-28].  

With regard to 2) Bevot teaches a device for checking the operability of a sensor element [0013].  Bevot further teaches a reconfigurable electrical circuit (Fig. 1:  A device for checking the operability of a sensor element 200) wherein the electrical circuit (Fig. 1:  A device for checking the operability of a sensor element 200) allows for switching the circuit (Fig. 1:  switch S closed to engage series resistor Rm) to measure the circuit at series measuring points (Fig. 1:  switch S closed to engage series resistor Rm) [0016:  to test for load by closing switch] and capable of switching to measure the circuit at parallel measurement points (Fig. 1:  switch S open to operate circuit under normal parallel configuration) of a measured property across the electrical circuit (Fig. 1: parallel circuit arrangement allows property measurement) [0009: For this reason, the invention provides for an activatable switch means to be disposed in series to the measuring resistor, which can be switched at a high impedance for a predetermined amount of time, during which the voltage across the measuring resistor is detected and analyzed in the measuring and analysis device, and for an error output to occur upon a predetermined voltage threshold value being exceeded. The measuring resistor is effectively switched off by this switch means, and this action also thereby prevents a current from continuing to flow into the probe when a cable break occurs. This is the case because the measuring resistor has essentially the same value as the balancing resistor].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bivot’s circuit test switch which closes the open circuit to test the circuit across a series resistor as a test switch for Pico’s open circuit because a test switch improves the reliability of the circuit to test the circuit function to ensure operability during a leakage condition when the circuit needs to operate as a closed circuit [Bivot 0009].


Claim 2. Dependent on the leak detection system of claim 1.  Pico further discloses the sensor (Fig. 12: fluid detection sensor 1200) comprises: a substrate (Fig. 12: dielectric sheet 1210); and a first detection element (Fig. 12: first conductive element trace 1204) in communication with the substrate (Fig. 12: dielectric sheet 1210), wherein the first detection element (Fig. 12: first conductive element trace 1204)is adapted to change in response to fluid contact [0089 measuring electrical resistance responsive to detected moisture (Step 2504) includes each sensor: measuring a resistance; and; comparing the measured resistance to a threshold].

Claim 3. Dependent on the leak detection system of claim 2. Pico further discloses the first detection system (Fig. 12: fluid detection sensor 1200) comprises an electrical circuit (Fig. 12:  circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518].  

Claim 4. Dependent on the leak detection system of claim 3. Pico further discloses the electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518] of the sensor (Fig. 12: fluid detection sensor 1200) comprises a parallel comb circuit (Fig. 12; sensor 1200 with electrical traces 1204 and 1206 on a dielectric sheet 1210 with traces arranged as a parallel comb circuit).  

Claim 5. Dependent on the leak detection system of claim 3. Pico further discloses the electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206)   [0071 the sensor circuit 1502 (e.g. sensor 1200) communicates resistance measurements to a measurement circuit 1518] of the sensor comprises a serpentine circuit [0043 The traces 218 and 220 are shown as essentially straight lines, but the traces 218/220 may be formed in other patterns in different aspects of the invention. For example, the traces 218/220 may form a serpentine pattern across the dielectric 2].  

Claim 6. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (Fig. 12: 2-D leak detection sensor 1200) undergoes a change in a measured property in response to fluid contact [0064 his 2D flexible sensor 1200 includes a liquid detection interface 1202 with a pair of conductive traces 1204 and 1206 overlying a first face 1208 of a flexible dielectric sheet 1210 for mounting around an object such as a pipe or a hose].

Claim 7. Dependent on the leak detection system of claim 6. Pico further discloses the operability of the sensor (Fig. 12: 2D leak detection sensor 1200) is monitored through the change in a measured property [0049 as will be appreciated by one skilled in the art, a voltage differential is applied to the sensor traces. As the resistivity between the traces decreases, in response to water in the detection field 102 for example, the voltage differential decreases. In this manner, resistivity is measured] in response to fluid contact [0071 The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold].  

Claim 8. Dependent on the leak detection system of claim 6. Pico further discloses the measured property [0049 a voltage differential is applied to the sensor traces. As the resistivity between the traces decreases, in response to water in the detection field 102 for example, the voltage differential decreases. In this manner, resistivity is measured] is at least one of resistance or voltage of the first detection element (Fig. 12: first conductive element trace 1204) [0049 relative decrease in resistivity between the two traces.  

Claim 9. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (1200) comprises two electrical circuits (Fig. 12: shows single circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) (Fig. 15: the specific sensor 1200 represented as generic sensor 1502 depicted as a plurality of 1502 sensors connected) electrically connected in parallel [0081 The present invention provides one or more connectors on each sensor so that multiple sensors may be connected in series or parallel with an interconnection consisting of commonly-available wire, which can be cut to the desired length and connected to each sensor. The sensors are connected end-to-end such that a single wire pair from the controller is extended to the first sensor, and then a second wire is connected from the first sensor to the second sensor, and so on. The connector type is such that little or no manipulation of the wires is required to connect the wire to the sensor, and tools are not required to connect the wire to the sensor].

Claim 10. Dependent on the leak detection system of claim 1.  Pico further discloses the sensor comprises two electrical circuits (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206) (Fig. 15: the specific sensor 1200 represented as generic sensor 1502) [0071 the sensor circuit 1502 communicates resistance measurements to a measurement circuit 1518] electrically connected in series [0076 the use of resistive liquid detection sensor connectors. Two connections, an "input" and "output" connection permit multiple sensors, of various types, to be connected in series. This provides the advantage of combining multiple sensor types into a single liquid detection system, in order to provide optimum liquid detection in all installations] & [0081].  

Claim 12. Dependent on the leak detection system of claim 1. Pico further discloses the fluid component is at least one of a pipe (Fig. 12: sensor clipped or strapped to the pipe) [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose, in order to detect water traveling down the length of said pipe or hose, providing liquid detection over the entire circumference of the pipe or hose. The sensor may be wrapped around the pipe or hose in a spiral manner, providing liquid detection over the surface of the pipe or hose].

Claim 14. Dependent on the leak detection system of claim 1. Pico further discloses the sensor (Fig. 12: 2-D leak detection sensor 1200) comprises an electrical circuit (Fig. 12: circuit formed of a dielectric sheet 1210 and two electrically conductive traces 1204 and 1206).  The embodiment of Figs. 12 & 15 do not explicitly disclose a distance between the sensor traces in the range of about 5 mm to about 25 mm.  However, Pico teaches in the embodiment of Fig. 2 two traces 218 and 220 with the distance between (Fig. 2: distance between pins 234) the optional pins centered in the traces (Fig. 2: the centered in traces 218/220 pins 204/208) [0047 the separation 234 between pins from the first plurality of pins 204 and adjacent pins from the second plurality of pins 208 is in the range of 0.1 to 2 inches (e.g. 2.5 mm to  51mm)] the width of the traces would have to be no wider than 2.5 mm to create the minimum separation  of pins at 2.5mm  and the separation of traces is set in a range up to 48.5 mm. 

Pico further teaches optimizing the distances dependent on the material to be monitored [0049 The separation 234 (to include the traces), pattern, diameter 230, length 232, and density of the pins 204/208 are used in the control of the sensor sensitivity to moisture. Different pre-moisture resistivities may be desirable for different media]. 

The courts have held that the obvious step of discovering the optimum or working ranges of distances between traces, such as in the instant limitation of optimizing the resistivity measurements by setting distance ranges between traces, would involve only routine skill in the art. In re Aller, 105 USPQ 233 and (MPEP 2144.05).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Pico’s teaching of Figure 2 using a range of trace separation distances 5mm and 25mm as a range for Pico’s 2D traces because the distances maximizes the moisture response for the given monitored material [Pico 0049].
 
Claim 15. Dependent on the leak detection system of claim 1. Pico further discloses comprising a communication hub (Fig. 15: controller interface 1504) operatively connected to the communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) to compile and analyze information from the sensor (Fig. 15: generic sensor 1502 with sensor 1200 a specific species) [0071 the sensors 1502 communicate resistance measurements via the controller interface 1504. The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold]. 

Claim 16. Dependent on the leak detection system of claim 15. Pico does not explicitly disclose the communication hub gives feedback based on the first condition or the second condition of the sensor.

Carr teaches a leak detection and monitoring system (Fig. 1).  Carr further teaches the communication hub (Fig. 2: control unit 40) gives feedback  [0080 Embodiments can provide control unit 40 will the functionality to close the valve 12 in response to a leak message being received from one of the sensors 30. Embodiments can also provide the functionality to operate valve 12 from the control panel 4 of the control unit 40. The water off button 45 and water on button 19 on the control panel 4 for the control unit 40 can be activated to respectively close and open valve 12] based on the first condition [0140 FIG. 4A is a block diagram for an embodiment of a wireless sensor 30 used for fluid detection. Embodiments having a sensor 30 configured to detect fluid can employ a moisture detector 70 and a mechanism for communicating the detection of moisture to the control unit 40].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Meyer’s feedback from a control unit in communication with the sensor to close a valve when a leak is identified by the control unit as a function for Pico’s communication hub and device to control a valve upon a leak determination because the function fed back to a valve immediately closed in response to an identified leak reduces extensive water damage with a time sensitive response [Meyer 0169]. 

Claim 20. Pico discloses a method of using a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) comprising: providing at least one a leak detection system (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 has a species of generic sensor 1502 with sensor 1200) comprising: a sensor (Fig. 12: 2-D leak detection sensor 1200) having a first state [0005 conductive liquid sensors are known that consist of two electrically conductive materials formed on an insulating material in close proximity, but without touching. When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] comprising a first condition when dry [0071 the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] & [0049 fabricated with a greater (pre-moisture) resistivity, or less moisture susceptibility between traces] and a second condition when wet for monitoring a leakage condition [0005 When liquid is sensed across the two conductive materials, the resistance between the conductive materials drops. This reduction in resistance is monitored, and a decrease in resistance can indicate the presence of liquid] & [0049]; a communication device (Fig. 15:  controller decision unit 1508 and measurement circuit 1518) [0071 the sensors 1502 communicate resistance measurements via the controller interface 1504. The controller decision unit 1508 includes a measurement circuit 1518 to accept resistance measurements from the sensors 1502. The measurement circuit 1518 compares the resistance measurements to a threshold resistance and supplies the control signal in response to the comparison. For example, the measurement circuit 1518 sums the resistance measurements and compares the resistance sum to a threshold] operatively connected to the sensor (Fig. 15: generic sensor 1502 with sensor 1200 a specific species); and an attachment element [0080 clip or strap] adapted to attach (Fig. 12: sensor attached to pipe) the leak detection system (Fig. 15: generic sensor system 1500 with Fig. 12 presenting a species sensor 1200) to a fluid component (Fig. 12: sensor attached to pipe) attaching (Fig. 12: sensor 1200 is attached to the pipe) the at least one leak detection system  (Fig. 15: sensor system 1500 showing generic sensor 1502 and Fig. 12 as species sensor 1200) to the fluid component (Fig. 12:  pipe) for monitoring fluid leakage [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose, in order to detect water traveling down the length of said pipe or hose, providing liquid detection over the entire circumference of the pipe or hose. The sensor may be wrapped around the pipe or hose in a spiral manner, providing liquid detection over the surface of the pipe or hose] wherein the plurality of wires (Fig. 13:  moisture sensor 1308 with parallel leads 1304 leads) in the electric circuit (Fig. 13:  circuit 1300) allow for series (Fig. 13: a plurality of series-connected sensor strings are created) or parallel measurements (Fig. 13:  moisture sensor 1308 with parallel leads 1304 leads) of a measured property of the electrical circuit [In parallel 0068:  Each sensor 1404 supplies an electrical resistance measurement responsive to detected moisture] and [in series 0068:  The cables 1406 connect the plurality of sensors 1404a/1404b and supply a resistance sum] at various points [0068:  Each sensor 1404 supplies an electrical resistance measurement responsive to detected moisture] &  [0068: The cables 1406 connect the plurality of sensors 1404a/1404b and supply a resistance sum. A controller 1408 includes a measurement circuit 1410 connected to the liquid detection field 1402 to accept the resistance sum].

Pico further discloses using a sensor to reference monitor other sensors operating in the system [0073 the system 1500, "slave" sensors may be connected to one of the independently powered sensors 1502. In this arrangement, sensor 1502 acts as a "master" sensor that monitors and reports the resistance condition of any attached slave sensors].

Pico is silent on the details of the slave sensors which would teach the sensor comprises an electrical circuit comprising a plurality of wires wherein monitoring the operability of the sensor comprises monitoring the ability of the sensor to detect the fluid leakage of the first state thereof.

Carr provides the details of a slave sensor (Figs. 1 & 2 slave resistor Rt) in a leakage detection circuit (Figs. 1 & 2:  10 leak sensor assembly) [Col. 2 lines 18-28 The leak sensor system 10 of the present invention is shown if FIG. 1 comprising a leak sensor assembly 12 as it is aligned with the leak sensor interface 14].  Carr further teaches the sensor (Figs. 1 & 2 : 10) comprises an electrical circuit (Figs. 1 & 2) comprising a plurality of wires (Figs. 1 & 2) [Col. 2 lines 55-65 ng impedance component Rs is shown to be a bare wire arrangement] & [Col. 2 lines 28-42 Further, in accordance with the present invention, the placement of the terminal impedance component Rt allows for the attachment of multiple sensing impedance components Rs. (e.g. bare wires)] the ability of the sensor (10) to detect the fluid leakage of the first state  monitoring the operability [Col. 2: lines 18-29 Accordingly, in a dry state, i.e., where Rs is not shorted by the presence of a liquid, the output voltage would be nearly identical to the output voltage if Rs were broken or missing. This is because in each case the output voltage is substantially a function of the source voltage and R.sub.1. Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning] of the sensor (10) comprises monitoring (Figs. 1 & 2: resistor Rt) thereof [Col. 2: lines 28-42 Thus, the prior art leak sensor assembly could detect moisture, but an incorrect "dry" reading may actually be noticed in a situation where the assembly is broken and malfunctioning].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carr’s slaved Resistor Rt  and monitoring  arrangement to monitor and test the status of the sensor with Pico’s leakage detection sensor and detection unit because monitoring the status of while ensuring the sensor is functional improves the reliability of the sensor and its measurement through ensuring a broken sensor connection is not interpreted as a dry leakage reading [Carr Col. 2 lines 18-28]. 
 
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pico in view of Carrs  and Bevot and in further view of Ben-Mansour (US 20110205072 “Ben-Mansour”).

Claims 11 & 13. Dependent on the leak detection system of claim 1. Pico further discloses the attachment component (Fig. 12: sensor is attached to a pipe by clamp or a strap) [0080 In one aspect a flexible sensor may be clipped or strapped onto a pipe or hose].  

Pico does not explicitly disclose:
the attachment is a clamp that is removably engageable with the fluid component for monitoring fluid leakage.
a reconfigurable electrical circuit wherein the electrical 	circuit allows for switching the circuit to measure the circuit at series measuring points and capable of switching to measure the circuit at parallel measurement points of a measured property across the electrical circuit.


With regard to 1) Ben-Mansour teaches a clamp for a leak detection device (Fig. 1: clamp 12), Ben-Mansour further teaches the attachment is a clamp (Fig. 1: clamp 12) that is removably engageable with the fluid component (Fig. 1: P1 and P2) for monitoring fluid leakage [0022 The annular mount 12 is preferably formed from a relatively flexible and resilient material, preferably plastic or other electrically nonconductive material, allowing it to be secured about the pipe joint and adjusted to a snug fit therearound. It should be understood that the annular mount 12 may be manufactured in wide variety of sizes for mounting about a variety of pipes, tubes and the like. Preferably, a slit 14 is formed through the annular mount 12, as shown, with the slit 14 extending substantially along an axial direction of the annular mount 12. The slit 14 allows the semicylindrical halves of the annular mount 12 to be separated at the slit 14 so that the annular mount 12 may be fixed about, or removed from, the pipe joint]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ben-Mansour’s removably engageable clamp to attach (or detach) a fluid leakage sensor to a fluid component  as the Pico’s sensor attachment to a fluid component because the clamp improves the sensor support and measuring contact by providing a brace that encompasses the circumference with a tight fit around the fluid component (i.e. pipe) to be monitored for leakage [Ben-Mansour 0022].

With regard to 2) Bevot teaches a device for checking the operability of a sensor element [0013].  Bevot further teaches a reconfigurable electrical circuit (Fig. 1:  A device for checking the operability of a sensor element 200) wherein the electrical circuit (Fig. 1:  A device for checking the operability of a sensor element 200) allows for switching the circuit (Fig. 1:  switch S closed to engage series resistor Rm) to measure the circuit at series measuring points (Fig. 1:  switch S closed to engage series resistor Rm) [0016:  to test for load by closing switch] and capable of switching to measure the circuit at parallel measurement points (Fig. 1:  switch S open to operate circuit under normal parallel configuration) of a measured property across the electrical circuit (Fig. 1: parallel circuit arrangement allows property measurement) [0009: For this reason, the invention provides for an activatable switch means to be disposed in series to the measuring resistor, which can be switched at a high impedance for a predetermined amount of time, during which the voltage across the measuring resistor is detected and analyzed in the measuring and analysis device, and for an error output to occur upon a predetermined voltage threshold value being exceeded. The measuring resistor is effectively switched off by this switch means, and this action also thereby prevents a current from continuing to flow into the probe when a cable break occurs. This is the case because the measuring resistor has essentially the same value as the balancing resistor].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bivot’s circuit test switch which closes the open circuit to test the circuit across a series resistor as a test switch for Pico’s open circuit because a test switch improves the reliability of the circuit to test the circuit function to ensure operability during a leakage condition when the circuit needs to operate as a closed circuit [Bivot 0009].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
 /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856